In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-3208
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                               v.


ELTON BURKS,
                                         Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
     for the Northern District of Indiana, Hammond Division.
              No. 04 CR 25—Philip P. Simon, Judge.
                        ____________
      ARGUED APRIL 5, 2007—DECIDED JUNE 4, 2007
                    ____________



 Before EASTERBROOK, Chief Judge, and BAUER and
WOOD, Circuit Judges.
   BAUER, Circuit Judge. While out on bond after being
charged with attempted murder and battery, Elton Burks
was arrested following a traffic stop on March 8, 2004. He
was charged with being a felon in possession of a loaded
firearm in violation of 18 U.S.C. § 922(g)(1), being a felon
in possession of additional ammunition in violation of 18
U.S.C. § 922(g)(1), receiving a firearm while under state
felony charges for attempted murder and battery in
violation of 18 U.S.C. § 922(n), and possessing body armor
2                                                No. 06-3208

after having been convicted of a crime of violence in
violation of 19 U.S.C. § 931.
  Burks was convicted on the attempted murder charges
and sentenced by an Indiana state court to 76 years’
imprisonment. After his sentence, Burks was delivered to
federal custody on a writ of habeas corpus to face trial on
the federal indictment. He filed a motion to suppress all
evidence recovered from his arrest; the district court
denied the motion.
  Burks pleaded guilty to being a felon in possession of
ammunition, reserving his right to appeal the denial of his
motion to suppress. The district court sentenced Burks to
84 months’ imprisonment to run concurrent to his 76-year
state term of imprisonment. He now challenges the denial
of his motion to suppress and the calculation of his sen-
tence.1 We affirm.


                      I. Background
  On March 8, 2004, Officer Jesse Vargas of the Lake
County Sheriff ’s Department while on patrol in the area of
the 4700 block of Harrison Street in Gary, Indiana,
observed a gray Jeep Cherokee driven by Burks traveling
northbound on Harrison at a high rate of speed. After
activating his overhead red and blue lights, Officer Vargas
attempted to stop the vehicle for speeding. However, the
Jeep increased its speed; Vargas followed the Jeep as it
turned eastbound onto 46th Avenue, then southbound onto
Van Buren Street, and finally westbound onto 47th Avenue.
While in pursuit, Officer Vargas observed a firearm being


1
    On appeal, defendant also challenged the district court’s
assignment of criminal history points. Prior to oral argument,
defendant withdrew this argument; therefore, we do not address
it.
No. 06-3208                                              3

thrown from the Jeep’s window and learned from dispatch
that the license plate was not registered to the Jeep.
Eventually, Burks pulled over.
  During the traffic stop, Officer Vargas discovered that
Burks was driving on a suspended license and had prior
convictions. Officer Vargas arrested Burks and searched
him. The search revealed that Burks was wearing a bullet-
proof vest. Incident to Burks’ arrest, an assisting officer
searched the Jeep and recovered an ammunition box
containing .40 caliber ammunition. Another officer recov-
ered the firearm Burks threw from his window; it proved
to be stolen.
  Burks filed a motion to suppress all evidence, challeng-
ing the probable cause for the initial stop of his vehicle.
Following a hearing, the district court denied the motion
and, based on the advisory guideline range of 84 to 105
months’ imprisonment, sentenced him to 84 months’
imprisonment.


                     II. Discussion
 A. Motion to Suppress
  Burks first challenges the denial of his motion to sup-
press. He argues that the police lacked probable cause to
make the arrest because he did not receive a speeding
citation. We review de novo the district court’s determina-
tion of probable cause. In reviewing the district court’s
decision to deny a motion to suppress, however, we review
questions of law de novo and questions of fact for clear
error. United States v. Kincaid, 212 F.3d 1025, 1028 (7th
Cir. 2000). Reversal is warranted only when we are left
with the definite and firm conviction that a mistake has
been made, such as a situation in which a district court
credited exceedingly improbable testimony. United States
4                                               No. 06-3208

v. Bass, 325 F.3d 847, 850 (7th Cir. 2003) (internal cita-
tions omitted).
  The traffic stop was conducted based on Officer Vargas’s
reasonable belief that traffic violations had occurred.
Officer Vargas observed Burks speeding; learned that
Burks’s vehicle was outfitted with a false and fictitious
plate registered to another vehicle; and watched Burks
throw a firearm from his vehicle. The district court
credited this testimony from Officer Vargas. Additionally,
“[a]n arrest may be perfectly reasonable even if the police
officer ultimately does not charge the suspect for the
offense giving rise to the officer’s probable cause determina-
tion.” United States v. Woody, 55 F.3d 1257, 1268 (7th Cir.
1995). The record supports the district court’s finding that
probable cause existed for the traffic stop.


    B. Sentencing
  Burks also challenges the district court’s rejection of his
request for a lower sentence due to coercion and duress.
Burks claims that he was under duress because his mother
was murdered in October of 2003 while he was in the Lake
County jail. Burks also claims that when he was released
from jail in January 2004, he was shot at several times
and received death threats. He asserts that when he was
pulled over by Officer Vargas, he was wearing body armor
and carrying weapons and ammunition because he was in
fear for his life.
  We review a defendant’s sentence for reasonableness.
United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160
L. Ed. 2d 621 (2005). In the post-Booker era, we continue
to review the district court’s factual findings at sentencing
for clear error and the application of those facts to the
Sentencing Guidelines de novo. United States v. Haddad,
462 F.3d 783, 793 (7th Cir. 2006). “If the defendant
No. 06-3208                                              5

committed the offense because of serious coercion, black-
mail or duress, under circumstances not amounting to a
complete defense, the [district] court may depart down-
ward.” U.S.S.G. § 5K2.12. The district court was not
persuaded by the evidence that the ammunition and
firearm that Burks possessed was a result of any coercion
or duress. We agree.
  Jettisoning the weapon (that was supposedly protecting
him) while being pursued by the police was not an indica-
tion of duress, and his evasive conduct is more reasonably
attributable to fear of apprehension. Additionally, the
police stop occurred five months after Burks’s mother was
murdered and two months after Burks says he was shot at
and received death threats. This time lapse indicates that
Burks was not under a reasonable belief of a current and
imminent threat. The district court properly found that his
assertion of duress was improbable and did not err in
denying his request for a lower sentence on this basis.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the judgment of
the district court.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-4-07